DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments filed on 8 September 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-6, 9, 11, and 18-20 have been amended.
Claims 21-36 are cancelled.
Claims 2-4, 7-8, 10, 12-17 are original / previously presented.
Claims 37-45 are new.
Claims 1-20 and 37-45 are currently pending and have been examined.

Response to Arguments
Regarding the previous 35 USC 112(b) rejection of claims 1-20, the Applicant has successfully amended and/or cancelled the claims, and accordingly the rejection is rescinded.
Regarding the previous double patenting rejection of claims 1-20, the Applicant has successfully submitted a terminal disclaimer, and accordingly the rejection is rescinded.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1-20 have been considered but they are not persuasive.
Applicant argues the claims are eligible because “the claims are not directed to a mental process” and “simply observing and judging characteristics from images, judging whether characteristics are equal, judging movement / geographic boundaries / distance / cost; [and]… a user manually evaluating and judging characteristics oversimplifies the features recited in claim 1.  Claim 1 provides for a system that cannot merely be completed in one’s head, with specific steps, including ‘receiving four or more first images showing a first object..., determining… that the first object has crossed a geographic boundary; and determining a cost for the first object for moving past the geographic boundary’” (Remarks pg. 10-11).  Examiner disagrees. First, the steps of determining that the first object has crossed a geographic boundary, and determining a cost for the first object moving past the geographic boundary are both claimed at a high level of detail and represent mental processes in Step 2A Prong One.  Note that both of observing and judging characteristics from images including whether the object crossed geographic boundaries, and judging a cost.  Observations and judgements are mental processes. Second, the step of receiving four or more first images showing the first object step is not identified as a mental process.  This step is an additional element analyzed in Step 2A Prong Two / Step 2B, as an extra-solution data gathering step which does not provide a practical application or significantly more to the abstract concept.  Since the claim recites limitations that are grouped as a mental process in Step 2A Prong One, the claim recites an abstract concept.  This argument is not persuasive. 
Applicant argues the claims are eligible because “even if claim 1 is directed to a mental process, which Applicant does not concede, Applicant submits that claim 1 recites additional elements that integrate the judicial exception into a practical application… Rather than merely reciting a ‘user manually observing and judging characteristics from images, judging whether the characteristics are equal, judging movement / geographic boundaries / distance / cost; [and]… manually evaluating and judging characteristics,’ claim 1 recites specific features that integrate the alleged exception into a practical application.  For instance, claim 1 recites that ‘one or more processors [are] configured to perform actions, the actions further comprising… receiving four or more first images… determining based on one of the four or more first images a first static characteristic… determining based on another of the four or more first images a second static characteristic… determining based on two of the four or more first images a first dynamic characteristic… determining based on another two of the four or more first images a second dynamic characteristic… determining based on one of the four or more first images that the first object has crossed a geographic boundary… determining a cost for the first object… The specific features recited cannot be described as mental processes and provide ‘additional elements’ that ‘transform the nature of the claim’ into a patent-eligible application of the alleged judicial exception.  Therefore, at least because of the specific features recited above, claim 1 is patent eligible” (Remarks pg. 11).  Examiner disagrees. Regarding the steps identified as mental processes, the one or more processors as claimed are recited at a high-level of generality and are merely invoked as tools to perform existing processes.  
Applicant argues that the claims are eligible because “the claims are not directed to certain methods of organizing human activity” and “The Office states that the steps of the claims are ‘similar to a person analyzing information to determine an object’s characteristics… and a person charging for movement / travel… If a claim limitation under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. fundamental economic principles or practices; commercial or legal interactions, sales activities or behaviors; managing personal behavior, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas’… However, the Office does not indicate that the claims, or any features of the claims, are specifically directed to fundamental economic principles, commercial or legal interactions, or managing personal behavior beyond generically stating that ‘nothing in these claim limitations preclude the steps from practically being performed by a person / people’ Id. Accordingly, Applicant submits that claim 1 is not directed to certain methods of organizing human activity, as described by the 2019 PEG and in the MPEP” (Remarks pg. 11-12).  Examiner disagrees. Other than reciting generic computer components, such as one or more processors, nothing in these claim limitations preclude the steps from practically being performed by a person / people. Note that 
Regarding the Applicant’s arguments filed regarding the previous 35 USC 103 rejection of claims 1-20 have been considered but they are not persuasive.
Applicant argues “First, neither Ciolli nor Rowsell discloses ‘determining, based on another two of the four or more first images, a second dynamic characteristic of the first object’.  While Ciolli and Rowsell may each describe a single instance of generating a speed of a vehicle using a frame-to-frame analysis of image data, neither of them describes that a first and a second dynamic characteristic are generated from first and second sets of images of the first images.  That is, Ciolli may describe that a pair of frames of image data are analyzed to determine a speed of a vehicle.  Additionally, Rowsell may describe that a pair of frames of image data are analyzed to determine a speed of a vehicle.  But, combining the two references does not teach or suggest determining a first dynamic characteristic from two of the first images and a second dynamic characteristic from another two of the first images.  There is simply no recitation of using ‘two of the four or more first images’ and then later using ‘another two of the four or more first images’ to determine multiple dynamic characteristics of an object.  Therefore, the combination of Ciolli and Rowsell, both alone and in combination, does not teach or suggest at least the recited features of claim 1 above” (Remarks pg. 14).  Examiner disagrees. This limitation is taught by Rowsell, in 

Terminal Disclaimer
The terminal disclaimer received on 8 September 2021 has been acknowledged by the Office.

Priority
This application 16/162,289 filed on 16 October 2018 claims priority as a continuation in part of US patent application 14/943,025 filed on 17 November 2015, which is a continuation of US patent 

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 4 March 2020, 1 May 2020, and 9 October 2020 have been acknowledged by the Office.

Claim Interpretation
The term ‘approximately equal’ is a relative term which is not further clarified in the claims what represents approximately equal instead of equal.  However, the Applicant’s specification ¶[0247-248] clarifies that a first and second static / dynamic characteristic being approximately equal is when a difference between magnitudes of the first and second static / dynamic characteristics or a ratio between the first and second static / dynamic characteristics is below a predetermined threshold.  This is how ‘approximately equal’ is being interpreted, to preclude an interpretation of indefiniteness. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 and 37-45:
Claims 1-20 and 37-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-20 and 37-45 recite a method. Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility 
Step 2A – Prong One:
Claim(s) 1-20 and 37-45 recite an abstract idea. Independent claim(s) 1 and 11 recite determining, based on one of the four or more first images, a first static characteristic of the first object; determining, based on another of the four or more first images, a second static characteristic of the first object; determining, based on two of the four or more first images, a first dynamic characteristic of the first object; determining, based on another two of the four or more first images, a second dynamic characteristic of the first object; comparing the second static characteristic to the first static characteristic; determining, in response to the comparison of the second static characteristic and the first static characteristic, that the second static characteristic is approximately equal to the first static characteristic; comparing the second dynamic characteristic to the first dynamic characteristic; determining, in response to the comparison of the second dynamic characteristic and the first dynamic characteristic, that the second dynamic characteristic is approximately equal to the first dynamic characteristic; determining, in response to the approximate equivalence between the second static characteristic and the first static characteristic and the approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving; determining, based on one of the four or more first images, that the first object has crossed a geographic boundary; and determining a cost for the first object for moving past the geographic boundary; determining a distance the first object has moved; and determining, based on the distance the first object has moved, a cost for movement of the first object; wherein: the first dynamic characteristic is at least one of a first speed of travel or a first direction of travel of the first object, and the second dynamic characteristic at least one of a second speed of travel or a second direction of travel of the first object.
The claim(s) as a whole recite methods of organizing human activities and/or mental processes. First, the claim 1 and 11 limitations of the method being configured to be performed by one or more processors, and the method comprising determining, based on one of the four or more first images, a first static characteristic of the first object; determining, based on another of the four or more first images, a second static characteristic of the first object; determining, based on two of the four or more first determining, based on another two of the four or more first images, a second dynamic characteristic of the first object; comparing the second static characteristic to the first static characteristic; determining, in response to the comparison of the second static characteristic and the first static characteristic, that the second static characteristic is approximately equal to the first static characteristic; comparing the second dynamic characteristic to the first dynamic characteristic; determining, in response to the comparison of the second dynamic characteristic and the first dynamic characteristic, that the second dynamic characteristic is approximately equal to the first dynamic characteristic; determining, in response to the approximate equivalence between the second static characteristic and the first static characteristic and the approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving; determining, based on one of the four or more first images, that the first object has crossed a geographic boundary; and determining a cost for the first object for moving past the geographic boundary; determining a distance the first object has moved; and determining, based on the distance the first object has moved, a cost for movement of the first object; wherein: the first static characteristic and the second static characteristic are characteristics of the first object that are constant over time, the first dynamic characteristic is at least one of a first speed of travel or a first direction of travel of the first object, and the second dynamic characteristic at least one of a second speed of travel or a second direction of travel of the first object are organizing human activities.  For instance, the claims are similar to a person analyzing information to determine an object’s characteristics (e.g. speed, direction) and movement; and a person charging for movement / travel based on distance or geography travelled. Other than reciting generic computer components, such as one or more processors, nothing in these claim limitations preclude the steps from practically being performed by a person / people. Note that determining a cost is a fundamental economic principle or practice.  Note that determining a cost is a commercial interaction.  Note that determining a cost is a sales activity or behavior.  Note that determining static / dynamic characteristics, comparing characteristics, determining characteristics are equal, determining objects are moving based on equivalence, determining if an object has crossed a boundary, and determining a distance are managing personal behavior.  Note that determining static / dynamic characteristics, comparing characteristics, determining characteristics are equal, determining objects are moving based 
Second, the claim 1 and 11 limitations of the method being configured to be performed by one or more processors, and the method comprising determining, based on one of the four or more first images, a first static characteristic of the first object; determining, based on another of the four or more first images, a second static characteristic of the first object; determining, based on two of the four or more first images, a first dynamic characteristic of the first object; determining, based on another two of the four or more first images, a second dynamic characteristic of the first object; comparing the second static characteristic to the first static characteristic; determining, in response to the comparison of the second static characteristic and the first static characteristic, that the second static characteristic is approximately equal to the first static characteristic; comparing the second dynamic characteristic to the first dynamic characteristic; determining, in response to the comparison of the second dynamic characteristic and the first dynamic characteristic, that the second dynamic characteristic is approximately equal to the first dynamic characteristic; determining, in response to the approximate equivalence between the second static characteristic and the first static characteristic and the approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving; determining, based on one of the four or more first images, that the first object has crossed a geographic boundary; and determining a cost for the first object for moving past the geographic boundary; determining a distance the first object has moved; and determining, based on the distance the first object has moved, a cost for movement of the first object; as drafted is/are a process that, under its/their broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting one or more processors, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic / general purpose computer language, determining in the observing and judging characteristics from images, judging whether characteristics are equal, judging movement / geographic boundaries / distance / cost; comparing in the context of this claim encompasses a user manually evaluating and judging characteristics. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.
The mere recitation of generic computer components (e.g. one or more processors) does not take the claims out of methods of the organizing human activity or mental processes grouping. Accordingly, the claim(s) recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 and 11 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities and/or mental processes in a computer environment.  The claimed computer components (i.e. one or more processors) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving and its step of receiving four or more first images showing a first object is recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the one or more processors (generic computers) are only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to perform determining, comparing amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f).
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. one or more processors) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs).  Also, the Applicant’s specification ¶[0019-21], ¶[0074] describes the additional 
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general-purpose computers, and using general computer components in extra-solution capacities such as data gathering. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to determine that an object has moved and determine a cost for movement), that is tangentially associated with a technology element (e.g. computers), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1 and 11, and further considering the addition of dependent claims 2-10, 12-20, and 37-45. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claims 2-3: The geographic boundary limitations of claims 2-3 merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the 
Dependent claims 4, 12: The limitations that the first object is a vehicle of claims 4 and 12 merely narrow the previously recited abstract idea limitations.  Also, limiting the first object to a vehicle does no more than generally linking the abstract idea to a field of use (i.e. vehicles) which is not a practical application or significantly more. For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 5, 13:  The limitation of receiving a unique identifier of the first vehicle represents an additional element that is not indicative of a practical application or significantly more.  Receiving is claimed at a high level of detail and represents the extra-solution activity of data gathering. Furthermore, receiving is claimed at a high level of detail and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claims 6, 16:  The limitations of wherein the unique identifier of the first vehicle is received from a sensor located within the first vehicle (claim 6) and receiving the unique identifier of the first vehicle from a sensor located within the first vehicle (claim 16) represent an additional element that is not indicative of a practical application or significantly more.  Receiving is claimed at a high level of detail and represents the extra-solution activity of data gathering, and the sensor is another computer component recited at a high level of generality and amounts to using computers as a tool. Furthermore, receiving is claimed at a high level of detail and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs). For the reasons described above with respect to the 
Dependent claims 7, 15: The limitation of determining, based on one of the four or more first images, a unique identifier of the first vehicle is further directed to a method of organizing human activity (i.e. managing personal behavior, following rules or instructions) / mental process (i.e. observation, judgement) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 8-9, 18: The limitations of charging the cost to an account associated with the first object; wherein the account is determined based on a unique identifier associated with the first object are further directed to a method of organizing human activity (i.e. fundamental economic practice, commercial interaction, sales activities or behaviors, managing personal behavior, following rules or instructions); and wherein the account is determined based on a unique identifier associated with the first object is also further directed to a mental process (i.e. judgement) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 10, 19:  The limitation of receiving payment information for the cost from a third-party payment system represents an additional element that is not indicative of a practical application or significantly more.  Receiving is claimed at a high level of detail and represents the extra-solution activity of data gathering, and the third-party parking payment system is another computer component recited at a high level of generality and amounts to using computers as a tool. Furthermore, receiving is claimed at a high level of detail and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs). Furthermore, see the Applicant’s specification ¶[0107] describing the additional element of receiving payment information for the cost from a third-party payment system (a third party parking payment system) at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 
Dependent claims 14, 37:  The limitation of wherein the unique identifier of the first vehicle is a license plate number, a one-dimensional bar code, a matrix bar code, a parking permit identification number, a disabled placard identification number, or a vehicle registration tag associated with the first vehicle represents an additional element, that is not indicative of a practical application or significantly more.  This limitation further limits the extra-solution receiving step generally links the invention to a field of use / technological environment (e.g. bar codes), which is not a practical application or significantly more. Furthermore, see the Applicant’s specification ¶[0250], ¶[0261] describing the additional element of using license plate number, a one-dimensional bar code, a matrix bar code, a parking permit identification number, a disabled placard identification number, or a vehicle registration tag of the vehicle at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 17, 38:  The limitation of wherein the sensor comprises an RFID chip represents an additional element that is not indicative of a practical application or significantly more.  The RFID chip is another computer component recited at a high level of generality and amounts to using computers as a tool, and represents generally linking the use of the judicial exception to technological environment or field of use (RFID), which is not a practical application or significantly more. Furthermore, see the Applicant’s specification ¶[0204] describing the additional element of using an RFID chip as a sensor within the vehicle at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these limitations do not provide an inventive concept.
Dependent claims 20, 39:  The limitation of wherein the third-party payment system is a third-party pay-by-phone payment system, a third-party pay-by-space payment system, a third-party pay-and-display payment system, or a third-party curbside meter payment system represents an additional element that is not indicative of a practical application or significantly more. The third party pay-by-phone 
Dependent claims 40-41: The first / second static characteristics limitations of claims 40-41 merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 42, 44: The limitations of comparing the desired static characteristic of the object of interest to at least one of the first static characteristic or the second static characteristic;
determining, in response to the comparison of the desired static characteristic of the object of interest to the at least one of the first static characteristic to the second static characteristic, that the desired static characteristic is approximately equal to the at least one of the first static characteristic or the second static characteristic; and determining, in response to the approximate equivalence between the desired static characteristic and the at least one of the first static characteristic or the second static characteristic, that the first object is the object of interest are further directed to methods of organizing human activities (i.e. managing personal behavior, following rules or instructions) / mental processes (i.e. evaluation, judgement) as described in the independent claim.  For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea. Next, the limitation of receiving a desired static characteristic of an object of interest represents an additional element that is not indicative of a practical Symantec), sending messages over a network (OIP Techs), recording a customer’s order (Apple). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 43, 45: The limitations of comparing the desired dynamic characteristic of the object of interest to at least one of the first dynamic characteristic or the second dynamic characteristic; determining, in response to the comparison of the desired dynamic characteristic of the object of interest to the at least one of the first dynamic characteristic to the second dynamic characteristic, that the desired dynamic characteristic is approximately equal to the at least one of the first dynamic characteristic or the second dynamic characteristic; and determining, in response to the approximate equivalence between the desired dynamic characteristic and the at least one of the first dynamic characteristic or the second dynamic characteristic, that the first object is the object of interest are further directed to methods of organizing human activities (i.e. managing personal behavior, following rules or instructions) / mental processes (i.e. evaluation, judgement) as described in the independent claim.  For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea. Next, the limitation of receiving a desired dynamic characteristic of an object of interest represents an additional element that is not indicative of a practical application or significantly more.  Receiving is claimed at a high level of detail and represents the extra-solution activity of data gathering. Furthermore, receiving is claimed at a high level of detail and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), recording a customer’s order (Apple). Similar to the 
Therefore claims 1 and 11, and the dependent claims 2-10, 12-20, 37-45 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-20 and 37-45 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claims 1-9, 11-18, 37-38, and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2004/0222904 A1 to Ciolli in view of US patent publication 6,140,941 to Dwyer et al. in view of US patent application publication 2009/0046897 A1 to Rowsell et al.
Claim 1:
	Ciolli, as shown, teaches the following:
A method of tolling an object, the method being configured to be performed by one or more processors (Ciolli ¶[0093-94], ¶[0163] details a server receiving images, determining characteristics in images including license plate numbers, and approximating vehicle speed), and the method comprising: 
receiving four or more first images showing a first object (Ciolli Fig 5, ¶[0034], ¶[0037], ¶[0054], and ¶[0139-140] details receiving continuous images including multiple images from multiple cameras that identify evidence of a violation even, multiple images that identify a vehicle associated with the violation, and multiple images that identify the driver of the vehicle); 
determining, based on one of the four or more first images, a first static characteristic of the first object (Ciolli ¶[0047], ¶[0125-126] details providing a series of images of the vehicle so that the plate (first static characteristic) can be identified); 
determining, based on another of the four or more first images, a second static characteristic of the first object (Ciolli ¶[0125-126], ¶[0148], ¶[0163] details providing a series of images of the vehicle so that the plate can be identified across multiple images, and retrieving all license plate images for a particular violation, i.e. determining more than one image with license plates; and ¶[0146] identifying the type of vehicle from an image);
With respect to the following:
comparing the second static characteristic to the first static characteristic; 
determining, in response to the comparison of the second static characteristic and the first static characteristic, that the second static characteristic is approximately equal to the first static characteristic; 
Ciolli, as shown in ¶[0125-126], ¶[0161], ¶[0163] details obtaining a sequence of images which relate to the event and the determined number-plate of the vehicle using OCR, and requesting and retrieving all the license plate images for a particular violation be furnished, suggesting but not explicitly stating that there is a comparing of the license plate static characteristics, and determining that the license plate is approximately equal between the first static characteristic and second characteristic.  However, Dwyer teaches these limitations, obtaining a first image with a vehicle license plate (first static characteristic) at a first time using OCR, obtaining a second image with a vehicle license plate (second static characteristic) at a second time using OCR, and then comparing the second image license plate to the first image license plate and determining a match using a processor-based system (Dwyer Fig 1, col 4 ln 26-38, col 8 ln 46-50, col 9 ln 33-55).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include comparing the second static characteristic to the first static characteristic; and determining, in response to the comparison of the second static characteristic and the first static characteristic, that the second static characteristic is approximately equal to the first static characteristic as taught by Dwyer with the teachings of Ciolli, with the motivation to “track[] vehicles in multiple lanes” and “identify vehicles entering and exiting” (Dwyer col 1 ln 36-42, col 8 ln 40). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include comparing the second static characteristic to the first static characteristic; and determining, in response to the comparison of the second static characteristic and the first static characteristic, that the second static characteristic is approximately equal to the first static characteristic as taught by Dwyer in the system of Ciolli, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Ciolli (in view of Dwyer) also teaches the following:
determining, based on two of the four or more first images, a first dynamic characteristic of the first object (Ciolli ¶[0137], ¶[0139] details determining the speed of the vehicle based on analyzing the movement of the vehicle in frame to frame images captured by the camera over a predefined distance, and storing the speed and direction of travel with the images); 
	With respect to the following:
determining, based on another two of the four or more first images, a second dynamic characteristic of the first object; 
comparing the second dynamic characteristic to the first dynamic characteristic; 
determining, in response to the comparison of the second dynamic characteristic and the first dynamic characteristic, that the second dynamic characteristic is approximately equal to the first dynamic characteristic; 
Ciolli, as shown in ¶[0137], ¶[0139] details determining a first dynamic characteristic (speed) based on analysis of at least two images as a primary assessment of determining speed of the vehicle from a sequence of frames, and also details determined dynamic characteristics of speed and direction may be associated with the images, but does not state determining the second dynamic characteristic based on another two of the four images; comparing second dynamic characteristic to the first dynamic characteristic; and determining in response to the comparison of the second dynamic characteristic and the first dynamic characteristic, that the second dynamic characteristic is approximately equal to the first dynamic characteristic.  However, Rowsell teaches these limitations, detailing a secondary vehicle speed assessment including collecting images at a first and second time and predicted locations of the vehicle to determine a vehicle speed (Rowsell ¶[0029-31], ¶[0047], ¶[0147], with ¶[0029-30] detailing obtaining images of the vehicle from still cameras and/or video cameras, and ¶[0031] detailing the images may be taken before, at, and after the primary speed detection results), and then comparing this secondary speed result against the primary vehicle speed detection system results (i.e. the frame-to-frame speed of Ciolli) to verify the accuracy of the assessment and only issue a speed violation notice when the primary and secondary speed assessment results correspond within 2% (i.e. determining speeds are approximately 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining, based on another two of the four or more first images, a second dynamic characteristic of the first object; comparing the second dynamic characteristic to the first dynamic characteristic; and determining, in response to the comparison of the second dynamic characteristic and the first dynamic characteristic, that the second dynamic characteristic is approximately equal to the first dynamic characteristic as taught by Rowsell with the teachings of Ciolli in view of Dwyer, with the motivation “to provide new speed assessment methods” (Rowsell ¶[0005]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining, based on another two of the four or more first images, a second dynamic characteristic of the first object; comparing the second dynamic characteristic to the first dynamic characteristic; and determining, in response to the comparison of the second dynamic characteristic and the first dynamic characteristic, that the second dynamic characteristic is approximately equal to the first dynamic characteristic as taught by Rowsell in the system of Ciolli in view of Dwyer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Dwyer (of Ciolli in view of Dwyer in view of Rowsell) also teaches the following:
determining, in response to the approximate equivalence between the second static characteristic and the first static characteristic…, that the first object is moving (Dwyer Fig 1, col 9 ln 33-55 details finding a match between the license plates in the images to conclude that the same vehicle has travelled from the entry image location to the exit image location, and the toll transaction processor comparing the license plate numbers determining that the vehicle has moved from the entry location to the exit location); 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining, in response to the approximate equivalence between the second static characteristic KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Rowsell (of Ciolli in view of Dwyer in view of Rowsell) also teaches the following:
determining, in response to… the approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving (Rowsell ¶[0106], ¶[0145] details confirming that the vehicle is traveling at an identified speed identified by both the primary detector (i.e. Ciolli) and secondary speed assessments, i.e. the vehicle is moving; and automating the confirmation process that the vehicle is moving at the speed determined by the primary speed detector); 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining, in response to… the approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving as taught by Rowsell with the teachings of Ciolli in view of Dwyer (in view of Rowsell), with the motivation “to provide new speed assessment methods” (Rowsell ¶[0005]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining, in response to… the approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving as taught by Rowsell in the system of Ciolli in view of Dwyer (in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Ciolli (in view of Dwyer in view of Rowsell) also teaches the following:
determining, based on one of the four or more first images, that the first object has crossed a geographic boundary (Ciolli ¶[0134], ¶[0136], ¶[0147-148] details determining 
determining a cost for the first object for moving past the geographic boundary (Ciolli ¶[0136], ¶[0147-149], ¶[0153-154] details generating the ticketing fines and notices for the vehicle crossing the intersection boundary during a red light or toll station without payment), 
wherein: 
the first static characteristic and the second static characteristic are characteristics of the first object that are constant over time (Ciolli ¶[0156], ¶[0163] details the license plate of the vehicle, which is characteristic of the object across all images), 
the first dynamic characteristic is at least one of a first speed of travel or a first direction of travel of the first object (Ciolli Fig 5, ¶[0137] details capturing the approximate speed of the vehicle and the direction), and 
Rowsell (of Ciolli in view of Dwyer in view of Rowsell) also teaches the following:
the second dynamic characteristic is at least one of a second speed of travel or a second direction of travel of the first object (Rowsell ¶[0106] details the secondary speed assessment of the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the second dynamic characteristic is a second speed of travel of the first object as taught by Rowsell with the teachings of Ciolli in view of Dwyer (in view of Rowsell), with the motivation “to provide new speed assessment methods” (Rowsell ¶[0005]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include second dynamic characteristic is a second speed of travel of the first object as taught by Rowsell in the system of Ciolli in view of Dwyer (in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 2:
	Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 1. Ciolli also teaches the following:
wherein the geographic boundary comprises one or more of a latitude degree, a longitude degree, and a street (Ciolli Fig 1, ¶[0044], ¶[0115], ¶[0136] details the geographic boundary is the intersection of two roadways, i.e. street).
Claim 3:
	Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 1. Ciolli also teaches the following:
wherein the geographic boundary marks a boundary of a zone (Ciolli Fig 1, ¶[0044], ¶[0115], ¶[0136] details the geographic boundary is the intersection (zone) with a red light and it is marked by a stop line).
Claim 4:
	Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 1. Ciolli also teaches the following:
wherein the first object is a first vehicle (Ciolli ¶[0137], ¶[0146] details monitoring vehicles).
Claim 5:
Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 4. Dwyer also teaches the following:
receiving a unique identifier of the first vehicle (Dwyer Fig 2a-2b, col 4 ln 10-37, col 8 ln 37-46 details receiving the radio-frequency transponder identifiers and/or license plate number from the camera images).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving a unique identifier of the first vehicle as taught by Dwyer with the teachings of Ciolli (in view of Dwyer in view of Rowsell), with the motivation to “track[] vehicles in multiple lanes using transponders and cameras eliminate the need for vehicles to stop or reduce speed for fee collection” (Dwyer col 10 ln 45-47).  In addition, it would have been obvious to one of ordinary skill in the art at the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 6:
Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 5. Dwyer also teaches the following:
wherein the unique identifier of the first vehicle is received from a sensor located within the first vehicle (Dwyer col 4 ln 10-37, col 8 ln 37-46 details receiving the vehicle radio-frequency transponder identifiers).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the unique identifier of the first vehicle is received from a sensor located within the first vehicle as taught by Dwyer with the teachings of Ciolli (in view of Dwyer in view of Rowsell), with the motivation to “track[] vehicles in multiple lanes using transponders and cameras eliminate the need for vehicles to stop or reduce speed for fee collection” (Dwyer col 10 ln 45-47).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the unique identifier of the first vehicle is received from a sensor located within the first vehicle as taught by Dwyer in the system of Ciolli (in view of Dwyer in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 7:
Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 4. Ciolli also teaches the following:
determining, based on one of the four or more first images, a unique identifier of the first vehicle (Ciolli ¶[0047], ¶[0125-126], ¶[0148] details determining the license plate number from images).
Claim 8:
Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 1. Dwyer also teaches the following:
charging the cost to an account associated with the first object (Dwyer col 3 ln 15-19, col 4 ln 26-38, col 7 ln 47-59, col 9 ln 48-55 details billing the owner of the vehicle associated with the vehicle license plate or the transponder ID code).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include charging the cost to an account associated with the first object as taught by Dwyer with the teachings of Ciolli (in view of Dwyer in view of Rowsell), with the motivation to “eliminate the need for toll booths, coin machines, and cash handling” (Dwyer col 3 ln 25-27).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include charging the cost to an account associated with the first object as taught by Dwyer in the system of Ciolli (in view of Dwyer in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 9:
Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 8. Dwyer also teaches the following:
wherien the account is determined based on a unique identifier associated with the first object (Dwyer col 3 ln 15-19, col 4 ln 26-38, col 7 ln 47-59, col 9 ln 48-55 details billing the owner of the vehicle associated with the vehicle license plate or the transponder ID code).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the account is determined based on a unique identifier associated with the first object as KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 11:
	Ciolli, as shown, teaches the following:
A method of tracking at least one object, the method being configured to be performed by one or more processors (Ciolli ¶[0093-94], ¶[0163] details a server using camera images to track the speed and movement of vehicles), and the method comprising: 
receiving four or more first images showing a first object (Ciolli Fig 5, ¶[0034], ¶[0037], ¶[0054] and ¶[0139-140] details receiving continuous images from multiple cameras including multiple images that identify evidence of a violation even, multiple images that identify a vehicle associated with the violation, and multiple images that identify the driver of the vehicle); 
determining, based on one of the four or more first images, a first static characteristic of the first object (Ciolli ¶[0047], ¶[0125-126] details providing a series of images of the vehicle so that the plate (first static characteristic) can be identified); 
determining, based on another of the four or more first images, a second static characteristic of the first object (Ciolli ¶[0125-126], ¶[0148], ¶[0163] details providing a series of images of the vehicle so that the plate can be identified across multiple images, and retrieving all license plate images for a particular violation, i.e. determining more than one image with license plates; and ¶[0146] identifying the type of vehicle from an image);
With respect to the following:
comparing the second static characteristic to the first static characteristic; 
determining, in response to the comparison of the second static characteristic and the first static characteristic, that the second static characteristic is approximately equal to the first static characteristic; 
Ciolli, as shown in ¶[0125-126], ¶[0161], ¶[0163] details obtaining a sequence of images which relate to the event and the determined number-plate of the vehicle using OCR, and requesting and retrieving all the license plate images for a particular violation be furnished, suggesting but not explicitly stating that there is a comparing of the license plate static characteristics, and determining that the license plate is approximately equal between the first static characteristic and second characteristic.  However, Dwyer teaches these limitations, obtaining a first image with a vehicle license plate (first static characteristic) at a first time using OCR, obtaining a second image with a vehicle license plate (second static characteristic) at a second time using OCR, and then comparing the second image license plate to the first image license plate and determining a match using a processor-based system (Dwyer Fig 1, col 4 ln 26-38, col 8 ln 46-50, col 9 ln 33-55).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include comparing the second static characteristic to the first static characteristic; and determining, in response to the comparison of the second static characteristic and the first static characteristic, that the second static characteristic is approximately equal to the first static characteristic as taught by Dwyer with the teachings of Ciolli, with the motivation to “track[] vehicles in multiple lanes” and “identify vehicles entering and exiting” (Dwyer col 1 ln 36-42, col 8 ln 40). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include comparing the second static characteristic to the first static characteristic; and determining, in response to the comparison of the second static characteristic and the first static characteristic, that the second static characteristic is approximately equal to the first static characteristic as taught by Dwyer in the system of Ciolli, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.

determining, based on two of the four or more first images, a first dynamic characteristic of the first object (Ciolli ¶[0137], ¶[0139] details determining the speed of the vehicle based on analyzing the movement of the vehicle in frame to frame images (i.e. at least two of the images) captured by the camera over a predefined distance, and storing the speed and direction of travel with the images); 
With respect to the following:
determining, based on another two of the four or more first images, a second dynamic characteristic of the first object; 
comparing the second dynamic characteristic to the first dynamic characteristic; 
determining, in response to the comparison of the second dynamic characteristic and the first dynamic characteristic, that the second dynamic characteristic is approximately equal to the first dynamic characteristic;
Ciolli, as shown in ¶[0137], ¶[0139] details determining a first dynamic characteristic (speed) based on analysis of at least two images as a primary assessment of determining speed of the vehicle from a sequence of frames, and also details determined dynamic characteristics of speed and direction may be associated with the images, but does not state determining the second dynamic characteristic based on another two of the four images; comparing second dynamic characteristic to the first dynamic characteristic; and determining in response to the comparison of the second dynamic characteristic and the first dynamic characteristic, that the second dynamic characteristic is approximately equal to the first dynamic characteristic.  However, Rowsell teaches these limitations, detailing a secondary vehicle speed assessment including collecting images at a first and second time and predicted locations of the vehicle to determine a vehicle speed (Rowsell ¶[0029-31], ¶[0047], ¶[0147], with ¶[0029-30] detailing obtaining images of the vehicle from still cameras and/or video cameras, and ¶[0031] detailing the images may be taken before, at, and after the primary speed detection results), and then comparing this secondary speed result against the primary vehicle speed detection system results (i.e. the frame-to-frame speed of Ciolli) to verify the accuracy of the assessment and only issue a speed violation notice when the primary and secondary speed assessment results correspond within 2% (i.e. determining speeds are approximately 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining, based on another two of the four or more first images, a second dynamic characteristic of the first object; comparing the second dynamic characteristic to the first dynamic characteristic; and determining, in response to the comparison of the second dynamic characteristic and the first dynamic characteristic, that the second dynamic characteristic is approximately equal to the first dynamic characteristic as taught by Rowsell with the teachings of Ciolli in view of Dwyer, with the motivation “to provide new speed assessment methods” (Rowsell ¶[0005]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining, based on another two of the four or more first images, a second dynamic characteristic of the first object; comparing the second dynamic characteristic to the first dynamic characteristic; and determining, in response to the comparison of the second dynamic characteristic and the first dynamic characteristic, that the second dynamic characteristic is approximately equal to the first dynamic characteristic as taught by Rowsell in the system of Ciolli in view of Dwyer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Dwyer (of Ciolli in view of Dwyer in view of Rowsell) also teaches the following:
determining, in response to the approximate equivalence between the second static characteristic and the first static characteristic…, that the first object is moving (Dwyer Fig 1, col 9 ln 33-55 details finding a match between the license plates in the images to conclude that the same vehicle has travelled from the entry image location to the exit image location, and the toll transaction processor comparing the license plate numbers determining that the vehicle has moved from the entry location to the exit location); 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining, in response to the approximate equivalence between the second static characteristic KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Rowsell (of Ciolli in view of Dwyer in view of Rowsell) also teaches the following:
determining, in response to… the approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving (Rowsell ¶[0106], ¶[0145] details confirming that the vehicle is traveling at an identified speed identified by both the primary detector (i.e. Ciolli) and secondary speed assessments, i.e. the vehicle is moving; and automating the confirmation process that the vehicle is moving at the speed determined by the primary speed detector); 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining, in response to… the approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving as taught by Rowsell with the teachings of Ciolli in view of Dwyer (in view of Rowsell), with the motivation “to provide new speed assessment methods” (Rowsell ¶[0005]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining, in response to… the approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving as taught by Rowsell in the system of Ciolli in view of Dwyer (in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Dwyer (of Ciolli in view of Dwyer in view of Rowsell) also teaches the following:
determining a distance the first object has moved (Dwyer col 8 ln 47-59 details determining the distance travelled by the vehicle between the images captured at the entry location and the exit location); and 
determining, based on the distance the first object has moved, a cost for movement of the first object (Dwyer col 8 ln 47-59 computing the appropriate toll based on the distance the vehicle has travelled),
 It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining a distance the first object has moved; and determining based on the distance the first object has moved, a cost for movement of the first object as taught by Dwyer in the system of Ciolli (in view of Dwyer in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Ciolli (in view of Dwyer in view of Rowsell) also teaches the following:
wherein: 
the first static characteristic and the second static characteristic are characteristics of the first object that are constant over time (Ciolli ¶[0156], ¶[0163] details the license plate of the vehicle, which is characteristic of the object across all images), 
the first dynamic characteristic is at least one of a first speed of travel or a first direction of travel of the first object (Ciolli Fig 5, ¶[0137] details capturing the approximate speed of the vehicle and the direction), and 
Rowsell (of Ciolli in view of Dwyer in view of Rowsell) also teaches the following:
the second dynamic characteristic is at least one of a second speed of travel or a second direction of travel of the first object (Rowsell ¶[0106] details the secondary speed assessment of the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the second dynamic characteristic is a second speed of travel of the first object as taught by Rowsell with the teachings of Ciolli in view of Dwyer (in view of Rowsell), with the motivation “to provide new speed assessment methods” (Rowsell ¶[0005]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include second dynamic characteristic is a KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 12:
	Claim 12 recites substantially similar limitations as claim 4 and therefore claim 12 is rejected under the same rationale and reasoning presented above for claim 4.
Claim 13:
	Claim 13 recites substantially similar limitations as claim 5 and therefore claim 13 is rejected under the same rationale and reasoning presented above for claim 5.
Claim 14:
	Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 13.  Ciolli also teaches the following:
wherein the unique identifier of the first vehicle is a license plate number, a one-dimensional bar code, a matrix bar code, a parking permit identification number, a disabled placard identification number, or a vehicle registration tag associated with the first vehicle (Ciolli ¶[0047], ¶[0125-126], ¶[0148] details receiving the license plate number from images as the unique identifier; see also/alternatively Dwyer col 4 ln 10-39 receiving the unique identifier as a transponder ID (vehicle registration tag) associated with the vehicle and/or the license plate number in further support of obviousness, and one of ordinary skill in the art would have made this modification and recognized that the results of the combination were predictable).
Claim 15:
	Claim 15 recites substantially similar limitations as claim 7 and therefore claim 15 is rejected under the same rationale and reasoning presented above for claim 7.
Claim 16:

Claim 17:
Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 16. Dwyer also teaches the following:
wherein the sensor comprises an RFID chip (Dwyer col 2 ln 46-62, col 4 ln 10-37, col 8 ln 37-46 details the RF transponder has a read-write memory and an ID code stored on it).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the sensor comprises an RFID chip as taught by Dwyer with the teachings of Ciolli (in view of Dwyer in view of Rowsell), with the motivation to “track[] vehicles in multiple lanes using transponders and cameras eliminate the need for vehicles to stop or reduce speed for fee collection” (Dwyer col 10 ln 45-47).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the sensor comprises an RFID chip as taught by Dwyer in the system of Ciolli (in view of Dwyer in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 18:
Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 11. Dwyer also teaches the following:
charging the cost to an account associated with the first object, wherien the account is determined based on a unique identifier associated with the first object (Dwyer col 3 ln 15-19, col 4 ln 26-38, col 7 ln 47-59, col 9 ln 48-55 details billing the owner of the vehicle associated with the vehicle license plate or the transponder ID code).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include charging the cost to an account associated with the first object, wherein the account is determined based on a unique identifier associated with the first object as taught by Dwyer with the teachings of Ciolli (in view of Dwyer in view of Rowsell), with the motivation to “eliminate the need for toll booths, coin KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 37:
	Claim 37 recites substantially similar limitations as claim 14 and therefore claim 37 is rejected under the same rationale and reasoning presented above for claim 14.
Claim 38:
	Claim 38 recites substantially similar limitations as claim 17 and therefore claim 38 is rejected under the same rationale and reasoning presented above for claim 17.
Claim 42:
Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 1. Dwyer also teaches the following:
receiving a desired static characteristic of an object of interest (Dwyer col 8 ln 43-59, col 9 ln 33-47 details receiving the license plate number on entry of the toll road);
comparing the desired static characteristic of the object of interest to at least one of the first static characteristic or the second static characteristic (Dwyer col 8 ln 47-59, col 9 ln 33-55 details comparing the license plate images captured on entry (i.e. desired static characteristic) with license plate images captured on exit, i.e. second static characteristic);
determining, in response to the comparison of the desired static characteristic of the object of interest to the at least one of the first static characteristic to the second static characteristic, that the desired static characteristic is approximately equal to the at least one of the first static characteristic or the second static characteristic (Dwyer col 9 ln 48-
determining, in response to the approximate equivalence between the desired static characteristic and the at least one of the first static characteristic or the second static characteristic, that the first object is the object of interest (Dwyer col 3 ln 16-22, col 8 ln 47-59, col 9 ln 48-67 details billing the account with the license plate number (desired static characteristic / second static characteristic) based on the matched vehicle and the distance / time / account and other variables).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving a desired static characteristic of an object of interest; comparing the desired static characteristic of the object of interest to at least one of the first static characteristic or the second static characteristic; determining in response to the comparison of the desired static characteristic of the object of interest to the at least one of the first static characteristic to the second static characteristic, that the desired static characteristic is approximately equal to the at least one of the first static characteristic or the second static characteristic; and in response to the approximate equivalence between the desired static characteristic and the at least one of the first static characteristic or the second static characteristic, that the first object is the object of interest as taught by Dwyer with the teachings of Ciolli (in view of Dwyer in view of Rowsell), with the motivation to “eliminate the need for toll booths, coin machines, and cash handling” (Dwyer col 3 ln 25-27).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving a desired static characteristic of an object of interest; comparing the desired static characteristic of the object of interest to at least one of the first static characteristic or the second static characteristic; determining in response to the comparison of the desired static characteristic of the object of interest to the at least one of the first static characteristic to the second static characteristic, that the desired static characteristic is approximately equal to the at least one of the first static characteristic or the second static characteristic; and in response to the approximate equivalence between the desired static characteristic and the at least one of the first static characteristic or the second static characteristic, that the first object is the object of interest as taught by Dwyer in the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 43:
Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 4. Rowsell also teaches the following:
receiving a desired dynamic characteristic of an object of interest (Rowsell Fig 10, ¶[0056-57], ¶[0104], ¶[0106] details receiving the speed of a suspected speeding vehicle from the primary assessment);
comparing the desired dynamic characteristic of the object of interest to at least one of the first dynamic characteristic or the second dynamic characteristic (Rowsell ¶[0047], ¶[0106] details comparing the primary speed assessment of a vehicle (desired dynamic characteristic of the object) against the secondary speed assessment (second dynamic characteristic) from at least two time separated images confirm the speed);
determining, in response to the comparison of the desired dynamic characteristic of the object of interest to the at least one of the first dynamic characteristic to the second dynamic characteristic, that the desired dynamic characteristic is approximately equal to the at least one of the first dynamic characteristic or the second dynamic characteristic (Rowsell ¶[0106], ¶[0126], claim 26 details comparing the speed of the primary detector and the speed determined by secondary vehicle speed assessment with time separated images and determining when the speed is within 2% to 10% accuracy); and
determining, in response to the approximate equivalence between the desired dynamic characteristic and the at least one of the first dynamic characteristic or the second dynamic characteristic, that the first object is the object of interest (Rowsell ¶[0106], ¶[0112], ¶[0126], claim 26 details issuing a violation for the vehicle of interest when the speed of the primary detector and the speed determined by the secondary vehicle speed 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving a desired dynamic characteristic of an object of interest; comparing the desired dynamic characteristic of the object of interest to at least one of the first dynamic characteristic or the second dynamic characteristic; determining in response to the comparison of the desired dynamic characteristic of the object of interest to the at least one of the first dynamic characteristic to the second dynamic characteristic, that the desired dynamic characteristic is approximately equal to the at least one of the first dynamic characteristic or the second dynamic characteristic; and in response to the approximate equivalence between the desired dynamic characteristic and the at least one of the first dynamic characteristic or the second dynamic characteristic, that the first object is the object of interest as taught by Rowsell with the teachings of Ciolli in view of Dwyer (in view of Rowsell), with the motivation to “provide transparency in the assessment process” and “take advantage of existing apparatus that is already provided in photo enforcement systems” (Rowsell ¶[0014], ¶[0016]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving a desired dynamic characteristic of an object of interest; comparing the desired dynamic characteristic of the object of interest to at least one of the first dynamic characteristic or the second dynamic characteristic; determining in response to the comparison of the desired dynamic characteristic of the object of interest to the at least one of the first dynamic characteristic to the second dynamic characteristic, that the desired dynamic characteristic is approximately equal to the at least one of the first dynamic characteristic or the second dynamic characteristic; and in response to the approximate equivalence between the desired dynamic characteristic and the at least one of the first dynamic characteristic or the second dynamic characteristic, that the first object is the object of interest as taught by Rowsell in the system of Ciolli in view of Dwyer (in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 44:
	Claim 44 recites substantially similar limitations as claim 42 and therefore claim 44 is rejected under the same rationale and reasoning presented above for claim 42.
Claim 45:
	Claim 45 recites substantially similar limitations as claim 43 and therefore claim 45 is rejected under the same rationale and reasoning presented above for claim 43.

Claims 10, 19-20, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2004/0222904 A1 to Ciolli in view of US patent publication 6,140,941 to Dwyer et al. in view of US patent application publication 2009/0046897 A1 to Rowsell et al., as applied to claims 1 and 11 above, and further in view of US patent application publication 2004/0222904 A1 to Kanayama.
Claim 10:
	Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 1.  With respect to the following:
receiving payment information for the cost from a third-party payment system.
Ciolli, as shown in ¶[0150], ¶[0153], ¶[0161] details receiving violation information associated with traffic fines and notices from a violation engine and invoicing owners the fine amounts (i.e. payment information for the cost); and ¶[0147-149] that the system may be implemented with toll booth systems; but does not explicitly state receiving payment information for the cost from a third-party payment system.  However, Kanayama teaches this limitation, such that the toll booth system (central system) may be managed by a toll provider or other third party to settle tolls and manage the payment processing (i.e. third party payment systems), and the central system detecting the vehicle and informing the vehicle driver of the calculated toll / fee (i.e. payment information for the cost) associated with their use of the designated area on their mobile device (Kanayama Fig 17, ¶[0081], ¶[0148-153]).  
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving payment information for the cost from a third-party payment system as taught by Kanayama with the teachings of Ciolli in view of Dwyer in view of Rowsell, with the motivation to solve the problem in tolling with “a large problem of the vehicle that is not installing a dedicated vehicle-installed KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 19:
	Claim 19 recites substantially similar limitations as claim 10 and therefore claim 19 is rejected under the same rationale and reasoning presented above for claim 10.
Claim 20:
Ciolli in view of Dwyer in view of Rowsell in view of Kanayama, as shown above, teach the limitations of claim 19.  Kanayama also teaches the following:
wherein the third-party parking payment system is a third-party pay-by-phone parking payment system, a third-party pay-by-space parking payment system, a third-party pay-and-display parking payment system, or a third-party curbside parking meter payment system (Kanayama Fig 17, ¶[0015], ¶[0081], ¶[0148-149], ¶[0164-167] details the third-party payment system which manages both tolling and parking, and includes payment by phone, i.e. pay-by-phone payment system).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the third-party payment system is a third-party pay-by-phone payment system as taught by Kanayama in the system of Ciolli in view of Dwyer in view of Rowsell (in view of Kanayama), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 39:
.

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2004/0222904 A1 to Ciolli in view of US patent publication 6,140,941 to Dwyer et al. in view of US patent application publication 2009/0046897 A1 to Rowsell et al., as applied to claims 4 and 12, and further in view of US patent application publication 2007/0008179 A1 to Hedley et al.
Claim 40:
	Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 4.  With respect to the following:
wherein the first static characteristic is one or more of a vehicle make, a vehicle model, a vehicle year, a vehicle color, a vehicle outline, a vehicle size, and a vehicle dimension; and 
the second static characteristic is one or more of a vehicle make, a vehicle model, a vehicle year, a vehicle color, a vehicle outline, a vehicle size, and a vehicle dimension.
Ciolli, as shown in ¶[0037], ¶[0046-47], and ¶[0125-126], ¶[0148], ¶[0163] as shown above detail obtaining first and second static characteristics from images including vehicle license plates to identify the vehicle, but does not explicitly state the static characteristics include a vehicle make, a vehicle model, a vehicle year, a vehicle color, a vehicle outline, a vehicle size, and a vehicle dimension.  However, Hedley teaches this limitation identifying a vehicle fingerprint from the images that includes both the vehicle license plate and portions around the license plate including bumper and wheelbase, i.e. a vehicle outline; and multiple images are taken when the vehicle both enters and exits toll facilities / roads (Hedley Fig 8, ¶[0050], ¶[0070], ¶[0144-145], ¶[0198]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the first / second static characteristic as a vehicle outline as taught by Hedley with the teachings of Ciolli in view of Dwyer in view of Rowsell, with the motivation of “vehicle identification through matching of vehicle fingerprints is generally considered more accurate than vehicle identification though license plate information matching” (Hedley ¶[0145]).  In addition, since each individual element and its function KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 41:
	Claim 41 recites substantially similar limitations as claim 40 and therefore claim 41 is rejected under the same rationale and reasoning presented above for claim 40.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent publication 6,747,687 B1 to Alves details a system for recognizing the same vehicle at different times and places.
US patent application publication 2009/0037089 A1 to Tkachenko et al. details determining traffic information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628